___________

                                    No. 95-3149
                                    ___________

Durrell Levon Stanton,                    *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * District of Minnesota.
United States of America,                 *      [UNPUBLISHED]
                                          *
              Appellee.                   *
                                    ___________

                     Submitted:     May 1, 1996

                           Filed:   May 6, 1996
                                    ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Durrell Levon Stanton was found guilty of one count of possessing
cocaine base (crack) with intent to distribute, in violation of 18 U.S.C.
§ 2 and 21 U.S.C. § 841(a)(1), and we affirmed his conviction on direct
appeal.   United States v. Stanton, 975 F.2d 479, 480-81 (8th Cir. 1992),
cert. denied, 507 U.S. 938 (1993).      Stanton subsequently filed a 28 U.S.C.
§ 2255 motion raising three claims of ineffective assistance of trial
counsel, all of which were rejected by the district court on their merits.1
On appeal from the denial of his motion, Stanton argues only one of his
ineffective-assistance claims, namely, that counsel was ineffective for
failing to renew at trial a previously-denied motion to suppress.     We have
reviewed the record, and conclude that the district court's decision on
this point was clearly correct, and that an extended discussion is not
warranted.    Affirmed.    See 8th Cir. R. 47B.




     1
      The Honorable Donald D. Alsop, United States District Judge
for the District of Minnesota.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-